DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the IDS filed on 10/26/2021, in which is filed after NOA issued on 08/30/2021.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Shiobara (JP-2009282843A) is related to a filter for a preview which uses a reach type interface, print data are converted from a reach type to a stream type only when preview setting is turned on to generate a preview document. By displaying the preview document, a print preview is obtained, and thereby deterioration in performance caused by the addition of a preview filter is suppressed.
Fukazawa (JP-2014209316A) provides a print control program, which has first generation means for generating processing information about processing requested to an image processor on the basis of function description information showing a plurality of setting items about a function of the image processor and prohibitions in the plurality of setting items, and additional function information showing information for requesting from the image processor a function different from the function of the plurality of setting items shown in the function description information, second generation means for generating expansion print setting information for performing display reflecting the prohibitions shown in expanded function description information on the basis of the expanded function description information showing 
Yamada (JP-2013041329 A) teaches a print control apparatus includes an additional function driver that functions as a printer driver to acquire an image to be printed out and printout settings set by a user, and performs image processing on the acquired image to generate print data in a format with open specifications; and a reprint control module 140 that causes a printer driver for generating a print job to be transmitted to a printer designated in the printout settings to generate the print job on the basis of the already-generated print data.

Reasons of Allowance

Claims 1 – 24 are allowed.  Claims 1 - 24 are renumbered as 1 – 5, 10, 11, 6 – 9, 12 – 17, 22, 23, 18 – 21 and 24, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the control method of claim 1 and the information processing apparatus of claim 13.
Specifically, the prior arts of record, alone or in combination, fails to teach “performing determination processing to determine, on a basis of the obtained information associated with the print setting, which interface is selected for the obtaining intermediate data including the drawing data, from a plurality of interfaces including an interface that obtains all the intermediate data at once and an interface that obtains the intermediate data sequentially”, in combination with all other limitations as claimed in independent claims 1 and 13.

The prior art of record is seen as teaching: 
Miyabe (U.S PG Publication No. 2012/0236346 A1) teaches a PC with an installed printer driver configured to perform printing sequence for a printer; where the installed printer driver has function(s) that may be added or extended; Mukasa (U.S PG Publication No. 2011/0273741 A1) teaches an information processing apparatus includes an intermediate command generating unit configured to convert print setting information to an intermediate command based on first definition data in which a rule for converting from the print setting information to the intermediate command is defined; and eventually in a case of extending functions of a printer, it is necessary to generate intermediate commands that accommodate extended functions, rebuild the printer driver in such a manner as to output print Matsunoshita et al. (U.S PG Publication No. 2006/0033962 A1) teaches when an intermediate print data of a document is, a particular printer driver activates the spooler by executing the spooler program with a CPU, and the generated intermediate print data of the document is transferred to the spooler. The spooler sequentially accumulates and stores the intermediate print data generated by the printer driver on a HDD, communicates with a printer through a network interface, and sequentially reads the accumulated and stored intermediate print data from the HDD and transfers it to the printer; but neither of them teaches, in combination, “performing determination processing to determine, on a basis of the obtained information associated with the print setting, which interface is selected for the obtaining intermediate data including the drawing data, from a plurality of interfaces including an interface that obtains all the intermediate data at once and an interface that obtains the intermediate data sequentially”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674